IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,280-01


JIMMY EARL PARR, Relator

v.


COURT OF APPEALS, TENTH SUPREME JUDICIAL DISTRICT (1), Respondent






ORIGINAL MANDAMUS PROCEEDING
FROM McLENNAN COUNTY



 Johnson, J., filed a concurring statement.
 

C O N C U R R I N G   S T A T E M E N T


	I concur in the denial of relief on this application for writ of mandamus.  Relator asserts
ineffective assistance of counsel for failure to timely file a notice of appeal and violation of his right
to counsel because the trial court did not timely appoint appellate counsel.  Relief may be granted
pursuant to a writ of mandamus only if the petitioner has no remedy under law and the action
requested is ministerial in nature.  Neither of these conditions have been met by petitioner's
pleadings.  He may, however seek, and perhaps receive, relief through a writ of habeas corpus.  Tex.
Code Crim. Proc. 11.07.
							Johnson, J.
Filed: December 13, 2006
Do not publish
1.  We note that the 1987 amendment to Tex. Govt. Code § 22.211 substituted a reference to the Tenth
Court of Appeals for a reference to the Tenth Supreme Judicial District.